United States District Court

Northem District of Califomia

10

11

l2

13

14

17

18

19

20

21

22

23

24

25

26

27

28

 

 

Case 3:19-cV-00907-EDL Document 13 Filed 04/04/19 Page 1 of 1

UNITED STATES DISTRICT CGURT
NORTHERN DISTRICT OF CALIFORNIA

FRANCIS WANG,

Plaimiff(g) Case No. l9-cv-OO907 EDL
V.
CGNSENT GR DECLINATIGN
MARTHA KONGSGAARD, TG MAGISTRATE JUDGE
Defendant(s). JURISDICTIGN

 

 

 

INS'I'RUCTIONS: Please indicate below by checking one ot the two boxes whether you (if you are the party)
or the party you represent (if you are an attorney in the case) choose(s) to consent or decline magistrate judge
jurisdiction 1n this matter Sign this form below your selection

1X] Consent to Magistrate Judge Jurisdiction
In accordance with the provisions of 28 U.S.C. § 636(c), 1 voluntarily consent to have a
United States magistrate judge conduct all further proceedings in this case, including trial and
entry of final judgment I understand that appeal from the judgment shall be taken directly to the
United States Court of Appeals for the Ninth Circuit.

OR
[:1 Decline Magistrate Judge Jurisdiction
In accordance with the provisions of 28 U.S.C. § 636(c), l decline to have a United States

magistrate judge conduct all further proceedings in this case and 1 hereby request that this case
be reassigned to a United States district judge.

DATE; March 25, 2019 NAME: Melissa M. Palozola

 

COUNSEL FOR
(OR “PRO SE”):

Defendant Martha Kongsgaard

 

 

